Title: To James Madison from Andrew Moore, 16 April 1813
From: Moore, Andrew
To: Madison, James


Sir
Richmond April 16th. 1813
A Lieutenant, Boatswain, and Midshipman, British prisoners sent from Norfolk arrived this day, I have paroled them, to Major Tinsleys, forty five miles from this place; Fifty seven Sailors are on their way here, I have applied to the Jailor, and also the keeper of the Penitentiary, neither can receive them, I cant find any other place in which they can be secured unless I lease a house, the expence of leasing and fitting up a house would be considerable, I will endeavour to procure a place for them here, until I obtain your instructions, I am of opinion a removal forty or more miles into the Country would be the Cheapest and safest I am Sir your obt. Servt.
Andrew Moore MVDt
